TOM GRAY, Chief Justice,
concurring to abatement order.
Why is the majority choosing such a routine order to be published? The order *928meets none of the requirements for publication (under the old rules or for more than being a memorandum decision under the new rules). But the real reason I must do this concurring opinion is because, rather than simply telling the parties that their motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(2)(C) is in part granted and taking the remainder under advisement, they are directing “the parties ... to file an appropriate motion for voluntary dismissal.... ” Essentially, what the majority is telling the parties is that all relief requested in their “Joint Motion to Abate the Appeal and Permit Proceedings in Trial Court,” to the extent that such relief is not expressly granted, is denied. If this is not the essence of the order, we would simply advise the parties that their motion regarding dismissing the appeal and withdrawing the opinion is not being ruled on at this time. The only reason that another motion on these topics will have to be filed is because we are disposing of the pending motion in its entirety. I would not hide our ruling in a left-handed instruction to file another motion. We should make our rulings open and obvious.
With these comments, I concur in the abatement of this appeal for sixty days or until the parties have notified us that the proceedings in the trial court have concluded. I also concur in the denial of the motion to dismiss the appeal and to withdraw our opinions.